901 F.2d 1130
284 U.S.App.D.C. 78
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Darrell Wayne MCAFEE, Appellant,v.UNITED STATES of America United States Head Government,President George Bush of the U.S.
No. 89-5085.
United States Court of Appeals, District of Columbia Circuit.
April 20, 1990.

Before MIKVA, BUCKLEY and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.D.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's order filed February 13, 1989, be affirmed substantially for the reasons stated therein.  We remind the district court that in the future it should revoke in forma pauperis status upon dismissal under similar circumstances.   See Sills v. Bureau of Prisons, 761 F.2d 792, 795 (D.C.Cir.1985).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.